Name: Council Regulation (EEC, Euratom, ECSC) No 702/89 of 15 March 1989 adjusting the weightings applicable to the remuneration of officials posted in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 89 Official Journal of the European Communities No L 78/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 702/89 of 15 March 1989 adjusting the weightings applicable to the remuneration of officials posted in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 3982/88 (2), and in particular the first subparagraph of Article 13 of Annex X to the said Staff Regulations, Having regard to the proposal from the Commission, Whereas, to take account of changes in the cost of living in third countries, weightings applicable to the remune ­ ration paid to officials posted in third countries in the currency of the country of employment must be determined with effect from T January 1989, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1989 the weightings applicable to remuneration paid in the currency of the country of employment shall be fixed as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Regulation takes effect . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1989. For the Council The President F. FERNANDEZ ORDONEZ (') OJ No L 56, 4. 3 . 1968, p. 1 : (2) OJ No L 354, 22. 12. 1988, p . 1 . No L 78/2 Official Journal of the European Communities 21 . 3 . 89 ANNEX Weightings applicable with effect from 1 January 1989 Country of employment Weighting Country of employment Weighting Algeria Angola Antigua and Barbuda Australia Austria Bahamas Bangladesh Barbados Belize Benin Botswana Brazil Burkina Faso Burundi Cameroon Canada Cape Verde Central African Republic Chad 96,35 93,87 87,6 i 108,10 114,50 98,92 48,30 88,43 80,91 93,67 50,67 54.90 88,50 76,32 106,86 86,70 89.91 147,59 144,56 Lesotho Liberia Madagascar Malawi Mali Mauritania Mauritius Mexico Morocco Mozambique Netherlands Antilles Niger Nigeria Norway Pakistan Papua-New Guinea Rwanda Samoa Santo Tome and Principe 55,56 83,11 44,41 61,00 102,30 118,91 52,50 52,64 66,47 19,35 103,99 103,08 66,04 143,01 44,62 94,94 114,40 68,17 Chile China Comoros Congo Costa Rica Cote d'lvoire Djibouti Dominican Republic Egypt Equatorial Guinea Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea Bissau Guyana Haiti India Indonesia Israel Jamaica Japan Jordan Kenya Lebanon 46,80 63.88 132,08 125,25 61,91 125,49 149,42 29,18 56,10 116,77 74,84 58,72 141,17 91,30 39,17 83,46 42,75 53,00 38,79 79,22 35,97 65.89 87,58 68,22 177,73 52,79 58,68 18,63 Senegal Seychelles Sierra Leone Solomon Islands South Korea Sudan Surinam Swaziland Sweden Switzerland Syria Tanzania Thailand Togo Tonga Trinidad and Tobago Tunisia Turkey Uganda United States of America Uruguay Vanuatu Venezuela Yugoslavia Zaire Zambia Zimbabwe 114,99 171,33 110,64 77,28 88,49 92,11 147,24 44,09 126,04 139.83 141,59 40,56 54,42 103.84 116,95 69,42 50,08 46,44 97,75 86,47 53,16 101,91 30,46 29,22 93,63 55,27 52,67